Name: 2006/76/EC: Council Decision of 30 January 2006 extending to the non-participating Member States the application of Decision 2006/75/EC amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme)
 Type: Decision
 Subject Matter: social affairs;  management;  European construction;  research and intellectual property;  monetary relations
 Date Published: 2006-02-08; 2006-09-29

 8.2.2006 EN Official Journal of the European Union L 36/42 COUNCIL DECISION of 30 January 2006 extending to the non-participating Member States the application of Decision 2006/75/EC amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme) (2006/76/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) When adopting Decision 2006/75/EC (2) the Council indicated that it should apply in the participating Member States as defined in the first indent of Article 1 of Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (3). (2) However, the exchange of information and staff and the assistance and training measures implemented under the Pericles programme should be uniform throughout the Community and the requisite steps should therefore be taken to guarantee the same level of protection for the euro in the Member States where the euro is not their official currency, HAS DECIDED AS FOLLOWS: Article 1 The application of Decision 2006/75/EC shall be extended to Member States other than the participating Member States as defined in the first indent of Article 1 of Regulation (EC) No 974/98. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 30 January 2006. For the Council The President U. PLASSNIK (1) Opinion delivered on 13 October 2005 (not yet published in the OJ). (2) See page 40 of this Official Journal. (3) OJ L 139, 11.5.1998, p. 1. Regulation as last amended by Regulation (EC) No 2169/2005 (OJ L 346, 29.12.2005, p. 1).